                Case 1:18-cv-00461-SAG Document 52-11 Filed 01/31/20 Page 1 of 2

Ashton Zylstra

From:                             Cary Hansel
Sent:                             Friday, January 10, 2020 12:11 PM
To:                               Ashton Zylstra
Subject:                          FW: Hulbert v Sgt. Pope, et al


Fyi


-------- Original message --------
From: Cary Hansel <Cary@hansellaw.com>
Date: 1/10/20 12:09 PM (GMT-05:00)
To: John Fredrickson -DGS- <john.fredrickson@maryland.gov>
Cc: Robert McFarland <roberta.mcfarland@maryland.gov>
Subject: RE: Hulbert v Sgt. Pope, et al

After you provide copies of the relevant documents, I will review them and consider your request. Until then, the
depositions will proceed as noted.

I'll see you Monday for the depositions.

Thanks,

Cary



-------- Original message --------
From: John Fredrickson -DGS- <john.fredrickson@maryland.gov>
Date: 1/10/20 12:00 PM (GMT-05:00)
To: Cary Hansel <Cary@hansellaw.com>
Cc: Robert McFarland <roberta.mcfarland@maryland.gov>
Subject: Hulbert v Sgt. Pope, et al

Cary: I found an officer in Executive Protection who has copies of the
schedule of assignments. That schedule (which will be produced in
redacted form) shows that on 2/5/18 Sgt. Shusko was on sick leave,
Sgt. Decerbo was assigned as the early (a.m.) advance detail for the
Lt. Gov. and that TFC. Walder was assigned to be alongside the Lt. Gov
for the day. Therefore, Sgt. Shusko was not on duty on 2/5/18 and
Sgt. Decerbo would have been off duty before any possible relevant
communication with the Mansion or MCP about placing an officer at
Lawyers' Mall. Even had Sgt. Decerbo been on duty at 7:00 p.m., the
advance officer rarely has any contact with the protectee (Lt. Gov.).
Given these facts, I suggest that we cancel the depositions of Sgt.
Shusko and Sgt. Decerbo. We can then proceed with the deposition of
TFC Walder as he was the only officer who could have communicated with
the Mansion in regard to the Lt. Gov's movements. Please let em know
at the earliest so that we can save time and money.
                                                                                                 Exhibit J
                                                           1
               Case 1:18-cv-00461-SAG Document 52-11 Filed 01/31/20 Page 2 of 2

Best,




John C. Fredrickson
Assistant Attorney General
Maryland Department of General Services
300 W. Preston Street, Room 608
Baltimore, Maryland 21201
Telephone Number: (410) 767-1825




                                              2
